RADER, Circuit Judge.

ORDER

Gabriel Lightfriend moves to voluntarily dismiss appeal 03-1457.* Lightfriend states that the motion is unopposed. Flora, Inc. et al. move for sanctions. Designing Health, Inc. et al. (DHI) move for an extension of time, until July 2, 2004, to file their opposition to the motion for sanctions. DHI states that the motion for an extension of time is unopposed. DHI also moves for an extension of time, until July 2, 2004, to file their brief and for leave to exceed the permitted word limitation by 800 words, because DHI is responding to more than one brief. DHI states that the motions are unopposed.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Lightfriend’s motion to dismiss is granted. All parties shall bear them own costs in 03-1457. The revised official captions are reflected above.
(2) The motion for sanctions is deferred for consideration by the merits panel assigned to hear this case. Copies of the motion, the opposition, any reply, and this order shall be transmitted to the merits panel.
(3) DHI’s motion for an extension of time to file its opposition to the motion for sanctions is granted.
(4) DHI’s motion for an extension of time to file its brief is granted.
(5) DHI’s motion for leave to exceed the permitted word limitation is granted.

 That appeal and the other appeals are from the United States District Court for the Central District of California in consolidated case nos. 98-CV-4758 and 98-CV-9088.